Citation Nr: 1624848	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1961 to June 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a hearing before a Veterans Law Judge, but he submitted an August 2013 letter stating that he wished to cancel his hearing request. The request for a personal hearing is withdrawn.  See 38 C.F.R. § 20.702.

This matter was last before the Board in January 2014, at which time the Veteran's claim was remanded for additional development.  For the reasons discussed below, there has not been substantial compliance with the remand directives and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2014, the Board remanded the Veteran's claim in order to obtain a November 2006 private audiogram report referenced in the report of the Veteran's March 2007 VA audiological examination.  In February 2014 correspondence, the Appeals Management Center (AMC) asked the Veteran to submit a copy of that report or provide authorization for VA to obtain it.  The AMC issued a supplemental statement of the case in March 2014, noting that the Veteran did not respond to that request.  In May 2014, the Veteran submitted a signed Authorization form to obtain records from First Coast Hearing Clinic.  No action has been taken on that authorization.  On remand, the AOJ should again seek to obtain this outstanding treatment record.

The Veteran was last afforded a VA examination in January 2012 in connection with his service-connected left ear hearing loss.  In May 2016, the Veteran's representative stated in a post-remand brief that the Veteran's hearing had worsened since his last VA examination.  As the evidence suggests that the Veteran may be experiencing worsening symptoms of hearing loss, more contemporaneous medical findings are needed to evaluate the disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated after January 2012.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Take action (to include getting updated consent, if needed) on the Authorization form submitted by the Veteran in May 2014 to obtain records from First Coast Hearing Clinic.  

3.  Ask the Veteran to identify all private medical providers who treated his left ear hearing loss.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claim, to include the November 2006 private audiogram cited in the March 2007 VA examination.

4.  After completion of the foregoing, schedule the Veteran for an audiology examination to determine the current degree of severity of his service-connected left ear hearing loss disability. 

Copies of all pertinent records must be made available to the examiner for review.  The examiner should conduct all indicated tests and studies.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hearing loss.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




